Case 19-20944-beh   Doc 1   Filed 02/06/19   Page 1 of 17
Case 19-20944-beh   Doc 1   Filed 02/06/19   Page 2 of 17
Case 19-20944-beh   Doc 1   Filed 02/06/19   Page 3 of 17
Case 19-20944-beh   Doc 1   Filed 02/06/19   Page 4 of 17
Case 19-20944-beh   Doc 1   Filed 02/06/19   Page 5 of 17
Case 19-20944-beh   Doc 1   Filed 02/06/19   Page 6 of 17
Case 19-20944-beh   Doc 1   Filed 02/06/19   Page 7 of 17
                                               Certificate Number: 17572-WIE-CC-032216669


                                                              17572-WIE-CC-032216669




                    CERTIFICATE OF COUNSELING

I CERTIFY that on January 28, 2019, at 10:56 o'clock AM PST, Keith P Harenda
received from Dollar Learning Foundation, Inc., an agency approved pursuant to
11 U.S.C. § 111 to provide credit counseling in the Eastern District of Wisconsin,
an individual [or group] briefing that complied with the provisions of 11 U.S.C.
§§ 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   January 28, 2019                       By:      /s/Linda Duarte


                                               Name: Linda Duarte


                                               Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).



             Case 19-20944-beh        Doc 1    Filed 02/06/19       Page 8 of 17
Case 19-20944-beh   Doc 1   Filed 02/06/19   Page 9 of 17
Case 19-20944-beh   Doc 1   Filed 02/06/19   Page 10 of 17
Case 19-20944-beh   Doc 1   Filed 02/06/19   Page 11 of 17
Case 19-20944-beh   Doc 1   Filed 02/06/19   Page 12 of 17
Case 19-20944-beh   Doc 1   Filed 02/06/19   Page 13 of 17
Case 19-20944-beh   Doc 1   Filed 02/06/19   Page 14 of 17
Case 19-20944-beh   Doc 1   Filed 02/06/19   Page 15 of 17
Case 19-20944-beh   Doc 1   Filed 02/06/19   Page 16 of 17
Case 19-20944-beh   Doc 1   Filed 02/06/19   Page 17 of 17
